Citation Nr: 0942803	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-23 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of entitlement to service 
connection for degenerative disc disease/degenerative joint 
disease of the cervical spine, to include as secondary to 
service-connected shell fragment wound of the right arm with 
moderate injury to muscle group V. 

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1944 to 
December 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 RO decision, which, inter 
alia, reopened and denied a claim for service connection for 
degenerative disc disease/degenerative joint disease of the 
cervical spine as secondary to shell fragment wound of the 
right arm with moderate injury to muscle group V, and denied 
a claim for entitlement to TDIU.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.

The Board notes that, in his October 2005 claim, the Veteran 
referred to pain he experienced in his neck and lower back.  
In a subsequent undated statement, the Veteran indicated that 
he was making a claim for disabling pain in his neck, arms, 
shoulders, and back.  As such, the Board will refer these 
statements back to the RO to determine whether all of the 
Veteran's claims have been appropriately addressed. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for degenerative disc 
disease/degenerative joint disease of the cervical spine in 
May 2004 and the Veteran did not appeal that decision. 

2.  Evidence received since the May 2004 RO decision is not 
cumulative or redundant, and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for degenerative disc disease/degenerative joint 
disease of the cervical spine.

3.  The Veteran's degenerative disc disease/degenerative 
joint disease of the cervical spine is not shown by the most 
probative evidence of record to be etiologically related to 
service or to a service-connected disability.

4.  The Veteran is service connected for traumatic 
mononeuropathy of the right median nerve, evaluated as 30 
percent rating disabling; degenerative arthritis of the right 
acromioclavicular joint associated with shell fragment wound 
of the right arm with moderate injury to muscle group V, 
evaluated as 30 percent rating disabling; shell fragment 
wound of the right arm with moderate injury to muscle group 
V, evaluated as 30 percent rating disabling; hearing loss, 
evaluated as 20 percent disabling; osteoarthritis of the 
right elbow associated with shell fragment wound of the right 
arm with moderate injury to muscle group V, evaluated as 10 
percent disabling; a scar of the medial aspect of the right 
upper arm, evaluated as 10 percent disabling; and a scar of 
the lateral aspect of the right upper arm, evaluated as zero 
percent disabling.

5.  The Veteran's service-connected disabilities are not of 
such severity as to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The May 2004 RO decision denying the Veteran's claim of 
service connection for degenerative disc disease/degenerative 
joint disease of the cervical spine is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of service connection for degenerative disc 
disease/degenerative joint disease of the cervical spine has 
been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  The Veteran's degenerative disc disease/degenerative 
joint disease of the cervical spine was not incurred in or 
aggravated by active military service, may not be presumed to 
have been incurred in therein, and is not proximately due to 
or the result of any service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Sup. 2009); 38 
C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 
VCAA letters dated in November 2005 and April 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, the April 
2006 letter described how appropriate disability ratings and 
effective dates were assigned as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that with regard to matters that 
involve a request to reopen a previously denied claim for 
service connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the Veteran that explains the 
meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  See Kent, supra.

As will be discussed below, the Board is reopening the claim 
of service connection for degenerative disc 
disease/degenerative joint disease of the cervical spine.  
Therefore, any failure to provide VCAA compliant notice with 
regard to the Veteran's application to reopen this claim 
would be moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 
19 Veteran. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Board may proceed with consideration of the claim on the 
merits.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the claims 
folders.  All records identified by the Veteran relating to 
these claims have been obtained, to the extent possible.  The 
Board finds that the record contains sufficient evidence to 
make a decision on the claims.  VA has fulfilled its duty to 
assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided a VA examination most recently in 
September 2008 regarding his degenerative disc 
disease/degenerative joint disease of the cervical spine 
claim.  The Board notes that the Veteran submitted a 
statement in October 2008 indicating that he reported for a 
VA examination on September 23, 2008 but was informed by the 
examiner that he had no information as to the compensation 
and pension request and, therefore, no examination was 
conducted.  The Board notes that the claims folders reflect 
that an examination was, in fact, conducted on September 23, 
2008.  The examiner conducted the appropriate diagnostic 
tests and studies, reviewed the claims file, noted the 
Veteran's assertions, and provided a rationale for his 
opinion.  The Board finds this examination report and opinion 
to be thorough and complete.  Therefore, the Board finds this 
examination report and opinion are sufficient upon which to 
base a decision with regard to this claim.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
service-connected disabilities in November 2005.  The 
examiner considered the effects of the Veteran's service-
connected disabilities on his employability.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disabilities since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2009).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  Furthermore, the claims file contains both 
private and VA medical records documenting more recent 
treatment and symptoms of the Veteran's disabilities.  As 
such, the Board finds that the examination in this case is 
adequate upon which to base a decision and that a new VA 
examination need not be conducted at this time. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include arthritis, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2009).  
This includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  


1.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of entitlement to service 
connection for degenerative disc disease/degenerative joint 
disease of the cervical spine, to include as secondary to 
service-connected shell fragment wound of the right arm with 
moderate injury to muscle group V. 

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for degenerative disc disease/degenerative joint 
disease of the cervical spine.  After review of the evidence 
of record, the Board finds that new and material evidence has 
been submitted.

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has previously sought service connection for 
degenerative disc disease/degenerative joint disease of the 
cervical spine.  Specifically, the Veteran was denied service 
connection for this disability in May 2004.  He was notified 
of the denial of his claim, as well as his procedural and 
appellate rights, in a May 26, 2004 letter.

The basis for the May 2004 denial was that the evidence of 
record did not show that the Veteran's degenerative disc 
disease/degenerative joint disease of the cervical spine was 
related to his service-connected shell fragment wound of the 
right arm with moderate injury to muscle group V, nor was 
there any evidence of this disability during military 
service.  At the time of this denial, service treatment 
records and VA medical records were of record. 

The new evidence submitted since this denial consists of 
statements from the Veteran, private medical records, and 
additional VA medical records.

With regard specifically to the private medical records, the 
Board notes that the claims file contains a November 2005 
letter from a physician at Westmont Clinic noting that the 
Veteran suffered from documented degenerative arthritis 
affecting his cervical and lumbar spines.  This physician 
further noted that the Veteran related two events that 
occurred during World War II which he believed contributed to 
the development of degenerative arthritis and his current 
pain.  The physician concluded that it was certainly feasible 
that events occurring in the remote past could have 
significantly contributed to his current situation.  As this 
letter seems to suggest the possibility of a connection 
between the Veteran's service during World War II and his 
current cervical spine condition, the Board finds that this 
private medical letter satisfies the low threshold 
requirement for new and material evidence.  As such, the 
claim for service connection for degenerative disc 
disease/degenerative joint disease of the cervical spine is 
reopened.  The Board will now turn to the merits of this 
claim.

The Veteran asserted in his October 2005 claim that his 
degenerative disc disease/degenerative joint disease of the 
cervical spine is secondary to his service-connected shell 
fragment wound of the right arm with moderate injury to 
muscle group V.  The Veteran also asserted that having to 
carry extremely heavy loads, an extremely heavy pack, a 30-
caliber machine gun, water jacket, and issued rifle while on 
active duty created excessive pain in his neck.

A review of the Veteran's service treatment records reveals 
no complaints, treatment, or diagnosis of degenerative disc 
disease/degenerative joint disease of the cervical spine or 
of a cervical spine disability of any kind.  

With respect to a current disability, the Board notes that 
the Veteran underwent a VA examination in March 2004.  The 
examiner reviewed the Veteran's claim file and noted his 
history of being shot in the lateral right arm in Germany in 
1945.  The Veteran underwent an operative debridement on 
February 26, 1945 and was hospitalized for two to three 
months before being discharged from the military.  At this 
examination, the Veteran reported chronic neck pain and 
indicated that he thought this may be related to the gunshot 
wound of his right arm.  Upon examination, the Veteran was 
diagnosed with degenerative disc disease/degenerative joint 
disease of the cervical spine.  The examiner noted decreased 
neck range and neck pain.  The examiner opined that the 
Veteran's neck pain followed from the degenerative disc 
disease/degenerative joint disease of the cervical spine, 
which could not be linked to the gunshot wound of the right 
arm. 

The Veteran underwent a second VA examination in September 
2008.  The examiner reviewed the claims files and noted the 
Veteran's reports of neck pain.  The Veteran asserted that he 
believed his neck pain may be caused by his service-connected 
right arm disability.  Upon examination of the Veteran and 
review of a recent magnetic resonance imaging (MRI) report, 
the examiner diagnosed degenerative disc disease of the 
cervical spine, degenerative facet joint disease of the 
cervical spine, retrolisthesis of C3 and C4, and left C5-C6 
neural foramen neurofibroma.  The examiner determined that 
the Veteran's cervical spine condition was less likely as not 
associated with the residuals of the service-connected 
shrapnel fragment wound of the right arm.  The examiner noted 
that osteoarthritis, also called degenerative joint disease 
or degenerative arthritis, was the premature wearing out of 
the cartilage lining the joints.  Most cases of 
osteoarthritis had no known cause and were referred to as 
idiopathic or primary osteoarthritis.  Secondary 
osteoarthritis appeared to result from conditions that 
changed the micoenvironment within the joint.  These included 
direct trauma and/or non-symptomatic microtrauma to the 
hyaline cartilage or surrounding tissue.  The examiner 
further noted that spinal osteoarthritis was a degenerative 
disease affecting both the facet joints and the 
intervertebral discs.  The structure between each vertebrae, 
the spinal disc, was not technically a joint.  However, as 
this bony intersection allowed movement of the vertebrae, it 
was considered a type of joint and was therefore subject to 
similar stresses and development of degenerative arthritis as 
other joints.  The residuals of the shrapnel fragment wound 
to this Veteran's right upper arm principally involved the 
soft tissues of the arm.  Although the shoulder joint 
eventually developed arthritis, it was less likely that this 
soft tissue problem would impact ultimately the bony spinal 
column of the neck.
 
As noted above, the claims file also contains a November 2005 
letter from a physician at Westmont Clinic noting that the 
Veteran suffers from documented degenerative arthritis 
affecting his cervical and lumbar spines.  This physician 
noted that the Veteran has suffered from said disability for 
a number years but the problem has recently intensified.  It 
was noted that the worsening pain may be related to the 
Veteran's attempts to hold down a permanent part-time job at 
a local supermarket in his community.  The Veteran related 
two events that occurred during World War II which he 
believed contributed to the development of degenerative 
arthritis and his current pain.  The physician noted that the 
Veteran had documented degenerative cervical and lumbar spine 
arthritis with evidence of bilateral neural foraminal 
encroachment, quite feasibly giving rise to radicular pain.  
This physician concluded that such degenerative changes could 
conceivably occur or be aggravated by trauma and that it was 
certainly feasible that events occurring in the remote past 
could have significantly contributed to his current 
situation.  

In an October 2005 private treatment record from the same 
physician who wrote this November 2005 letter, it was noted 
that the Veteran complained of neck and low back pain.  The 
Veteran asserted that he felt that the basis for this pain 
originated in work that he was required to do during World 
War II.  Specifically, the Veteran reported that he was 
required to carry heavy weight in artillery.  The physician 
informed the Veteran degenerative arthritis was commonly seen 
in the aging population.  Determination of the specific event 
causing such widespread arthritis could be near impossible.  
If there was a specific focal area of involvement, coinciding 
to an area of specific trauma, it might be easier to make an 
assumption on cause and effect. 

In a November 2005 treatment record from this same physician, 
the physician noted that the Veteran suffered from chronic 
neck and low back pain, and appeared to have some events 
occurring during World War II which could certainly 
conceivably have contributed to this.    

With respect to granting service connection on a presumptive 
basis, the Board notes that there is no medical evidence of 
record reflecting that the Veteran incurred arthritis of the 
cervical spine to a compensable degree within one year of 
discharge from active duty.  See 38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  As such, service 
connection cannot be granted on a presumptive basis.  

With respect to granting service connection on a secondary 
basis, the Board notes that an evaluation of the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

The Board finds the September 2008 VA opinion to be the most 
probative opinion of record on the matter.  The examiner 
reviewed the claims file, examined the Veteran thoroughly, 
considered the Veteran's assertions, and offered a rationale 
for his opinion.  Furthermore, this opinion was supported by 
the opinion from the March 2004 VA examination report.  
Therefore, because the September 2008 examiner determined 
that the Veteran's cervical spine condition was less likely 
as not associated with the residuals of the service-connected 
shrapnel fragment wound of the right arm, the Board finds 
that service connection cannot be granted on a secondary 
basis.   

In determining the September 2008 VA opinion to be the most 
probative of record, the Board has considered the opinions 
from the physician at Westmont Clinic who treated the Veteran 
in 2005.  The Board notes that this physician indicated that 
it was certainly feasible that events occurring in the remote 
past could have significantly contributed to the Veteran's 
current situation.  However, this physician never 
specifically indicated that the Veteran's degenerative disc 
disease/degenerative joint disease of the cervical spine was 
related to his service-connected shell fragment wound of the 
right arm with moderate injury to muscle group V.  Moreover, 
the physician's use of language such as "feasible" and 
"conceivably" render his opinions speculative.  This is not 
sufficient to raise a reasonable doubt.  See, e.g., Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (noting that a physician's 
statement that the appellant may have been having some 
symptoms of multiple sclerosis for many years prior to the 
date of diagnosis deemed speculative).  Additionally, this 
physician stated in the October 2005 private treatment record 
that degenerative arthritis was commonly seen in the aging 
population, and determination of the specific event causing 
such widespread arthritis could be near impossible.  

Therefore, as the September 2008 VA opinion is the most 
probative opinion of record on the matter, service connection 
cannot be granted on a secondary basis. 

The Board notes the argument set forth in the September 2009 
Appellant's Brief that, in reference to the September 2008 VA 
examination, if degenerative disc/joint disease could migrate 
from the Veteran's right arm to his shoulder, it is 
reasonable to believe it could migrate from his shoulder to 
his neck.  However, as described above, the most probative 
medical evidence of record simply does not support this 
argument. 

With respect to granting service connection on a direct 
basis, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2009).  Currently, there is no evidence of record 
reflecting that the Veteran had degenerative disc 
disease/degenerative joint disease of the cervical spine, or 
any other cervical spine disability, in service.  
Furthermore, the claims files contain no evidence of neck 
complaints or treatment until the Veteran's January 2004 
claim, nearly 60 years after service.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, the claims files contain no competent medical 
evidence relating the Veteran's current degenerative disc 
disease/degenerative joint disease of the cervical spine to 
an injury in service.  The Board again has considered the 
2005 opinions from the physician at Westmont Clinic.  
However, as noted above, these opinions are speculative.  
Additionally, these opinions give no indication as to what 
precisely in service the Veteran's current cervical spine 
condition could be related.  The physician simply noted 
generally in the November 2005 letter that the Veteran 
related two events that occurred during World War II which he 
believed contributed to the development of degenerative 
arthritis and his current pain.  However, no elaboration as 
to these alleged events was offered.  In the October 2005 
private treatment record, the Veteran asserted that he felt 
that the basis for this pain originated in work that he was 
required to do during service in World War II.  Again, 
however, no elaboration was offered.  Therefore, as these 
opinions are speculative and based on extremely vague 
descriptions of alleged in-service injuries, the Board finds 
these opinions to carry no probative value with respect to 
the possibility of granting service connection on a direct 
basis.  

Furthermore, while the Veteran has alleged that he has had 
neck pain for years, it does not appear that he has 
specifically indicated that he has had neck pain continuously 
since his active duty service.  As such, with no competent 
medical evidence linking the Veteran's current degenerative 
disc disease/degenerative joint disease of the cervical spine 
to an in-service injury or lay assertions showing a 
continuity of symptomatology since service, the Veteran's 
claim must fail on a direct basis as well. 

The Board acknowledges the Veteran's contentions that he has 
degenerative disc disease/degenerative joint disease of the 
cervical spine as the result of his active duty service or a 
service-connected disability.  However, the most probative 
evidence of record does not support this contention.  The 
Veteran can attest to factual matters of which he had first-
hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran, as a lay person, has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994). 

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for degenerative disc 
disease/degenerative joint disease of the cervical spine, and 
the benefit-of-the-doubt rule is not for application.  

2.  Entitlement to TDIU.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his or her education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Under 
the applicable regulations, benefits based on individual 
unemployability are granted only when it is established that 
the service- connected disabilities are so severe, standing 
alone, as to prevent the retaining of gainful employment.  
Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his or her employment and educational 
history.  38 C.F.R. §4.16(b) (2009).  The Board does not have 
the authority to assign an extraschedular total disability 
rating for compensation purposes based on individual 
unemployability in the first instance. Bowling v. Principi, 
15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but it may not be given to his or her age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

In this case, the Board notes that the Veteran is service 
connected for traumatic mononeuropathy of the right median 
nerve, evaluated as 30 percent rating disabling;  
degenerative arthritis of the right acromioclavicular joint 
associated with shell fragment wound of the right arm with 
moderate injury to muscle group V, evaluated as 30 percent 
rating disabling; shell fragment wound of the right arm with 
moderate injury to muscle group V, evaluated as 30 percent 
rating disabling; hearing loss, evaluated as 20 percent 
disabling; osteoarthritis of the right elbow associated with 
shell fragment wound of the right arm with moderate injury to 
muscle group V, evaluated as 10 percent disabling; a scar of 
the medial aspect of the right upper arm, evaluated as 10 
percent disabling; and a scar of the lateral aspect of the 
right upper arm, evaluated as zero percent disabling.  As 
such, his combined rating is 80 percent according to Table 1 
of 38 C.F.R. § 4.25.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.25 (2009).  Therefore, while the Veteran has a 
combined rating of over 70 percent, his service-connected 
disabilities do not meet the percentage rating standards for 
TDIU, as he has no disabilities ratable at 40 percent or 
more.  38 C.F.R. § 4.16(a) (2009).  Nevertheless, the Board 
must consider whether the evidence warrants referral to the 
appropriate VA officials for entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability on an extraschedular basis under 
the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. 
App. at 6.  For a Veteran to prevail on a claim for 
entitlement to TDIU, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough; the ultimate question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Having reviewed the record, the Board finds no evidence 
suggesting that the Veteran's case is outside the norm 
requiring extraschedular consideration.  In this regard, the 
Veteran completed four years of high school, last worked full 
time in 2004 when he stocked and bagged groceries.  His work 
experience also includes working as a farmer. 

The Veteran indicated on his July 2008 application for TDIU 
that his right arm and right shoulder prevent him from 
securing or following any substantially gainful occupation.  
In the September 2009 Appellant's Brief, it was asserted that 
the Veteran continues to suffer functional impairment, 
decreased range of motion, and chronic pain from his service-
connected disabilities, the severity of which render the 
Veteran incapable of sustaining gainful employment.    

The Board notes that a November 2005 private treatment letter 
from Westmont Clinic noted that the Veteran suffered from 
documented degenerative arthritis affecting his cervical and 
lumbar spines.  The examiner noted that the worsening pain 
that the Veteran was experiencing with regard to these 
disabilities may be related to his attempt to hold down a 
permanent part-time job at a local supermarket in his 
community.  The physician stated that, because of his 
increasing discomfort associated with this, he has been 
forced to discontinue work and has become effectively 
unemployed.  However, the Board notes that the Veteran is not 
currently service connected for a cervical or lumbar spine 
disability.  Unemployability due to the Veteran's nonservice-
connected disabilities will not be considered in determining 
whether the Veteran is entitled to TDIU according to VA 
standards.  

With respect to the Veteran's service-connected disabilities, 
the Board notes that the Veteran underwent a VA examination 
in November 2005.  Upon thorough examination of the Veteran 
and consideration of his complaints, the examiner noted that 
the Veteran's degenerative joint disease of the 
acromioclavicular joint of the right shoulder caused the 
Veteran to have problems with lifting and carrying, 
difficulty reaching, decreased strength of the upper 
extremity, and pain.  The examiner further noted that the 
Veteran's daily activities were affected by this disability.  
However, the examiner also determined that this disability 
would have a moderate-severe negative effect on employment of 
a physical nature and a moderate negative effect on sedentary 
employment.  

The examiner also diagnosed the Veteran with degenerative 
joint disease of the right elbow and chronic epicondylitis of 
the medial and lateral right elbow.  The examiner noted that 
the right elbow disability caused the Veteran to have 
problems with lifting and carrying, difficulty reaching, 
decreased strength of the upper extremity, and pain.  The 
examiner further noted that the Veteran's daily activities 
were affected by this disability.  However, the examiner also 
determined that this condition would have a moderate negative 
effect on physical or sedentary employment.  

Additionally, the Veteran was examined for his residual 
muscle injury of the right upper arm.  Upon thorough 
examination of the Veteran and consideration of his 
complaints, the examiner noted that the Veteran's status post 
gunshot wound of the right upper arm with residual loss to 
the right muscle group V caused the Veteran to have 
difficulty reaching.  The examiner further noted that the 
Veteran's daily activities were not affected by this 
disability and determined that this disability would have a 
mild negative effect on employment of a physical or sedentary 
nature.  

Finally, the Veteran was diagnosed with traumatic 
mononeuropathy of the right median nerve.  The examiner noted 
that this disability resulted in no significant effects on 
the Veteran's occupation and determined that this disability 
would have a mild negative effect on physical or sedentary 
employment.  

Notably, the examiner did not indicate that the Veteran's 
traumatic mononeuropathy of the right median nerve, right 
shoulder disability, right upper arm muscle injury, and right 
elbow disability precluded the Veteran from obtaining and 
maintaining any form of gainful employment consistent with 
his education and occupational experience.  Also, the Veteran 
has never asserted, nor does the medical evidence reflect, 
that he is unemployable due to his service-connected hearing 
loss or scars, the Board finds that the greater weight of 
credible and competent evidence is against a finding that the 
Veteran is unemployable due to his service-connected 
disabilities so as to warrant entitlement to a TDIU on an 
extraschedular basis.

In summary, while the Board does not doubt that the Veteran's 
service-connected disabilities have some effect on his 
employability, as evidenced by his 80 percent combing rating, 
the weight of the evidence does not support his contention 
that his service-connected disabilities are of such severity 
so as to preclude his participation in any form of 
substantially gainful employment.  The Board believes that 
the symptomatology associated with the service-connected 
disabilities is appropriately compensated via the combined 80 
percent rating which is currently assigned.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings. See 38 C.F.R. §§ 3.321(a), 4.1 
(2009).  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Thus, the Board finds that the 
RO's decision not to refer this issue to the Director of 
Compensation and Pension Service for consideration of a TDIU 
was correct.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b) (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for degenerative disc 
disease/degenerative joint disease of the cervical spine, to 
include as secondary to service-connected shell fragment 
wound of the right arm with moderate injury to muscle group 
V, the Veteran's claim is reopened.  To this extent, and to 
this extent only, the appeal is granted.

Entitlement to service connection for degenerative disc 
disease/degenerative joint disease of the cervical spine, to 
include as secondary to service-connected shell fragment 
wound of the right arm with moderate injury to muscle group V 
is denied. 

Entitlement to a TDIU is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


